Citation Nr: 1137273	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-26 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota



THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected right knee internal derangement status post anterior cruciate ligament repair.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied the benefit sought on appeal.  

In December 2010, the Board remanded the matter to reschedule his travel board hearing.  The Veteran was provided notice of his rescheduled hearing at his latest address of record in April 2011.  However, he failed to report for his scheduled June 2011 hearing.  VA has received no correspondence regarding the Veteran's failure to report.  Accordingly, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In April 2006, VA received a claim for a left hip disability as secondary to a service-connected right knee disability.  In October 2006, the RO denied a claim for a bilateral hip disability.  In a September 2007 informal conference report, the Veteran clarified that his claim was for his left hip only.  Accordingly, the issue has been recharacterized as reflected above. 

The Board concludes that a remand is necessary to afford the Veteran an examination to evaluate his claim.  The Veteran contends that he has an altered gait from his service-connected right knee disability that has resulted in a left hip disability.  The Board observes that the Veteran is competent to report that he walks differently due to his service-connected right knee disability and has pain in his left hip.  Therefore, a remand for a VA examination is in order.  38 C.F.R. § 3.159(c).
Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from November 2007 to the present.

2.  Ascertain if the Veteran is in receipt of SSA disability benefits and obtain such if necessary.

3.  After the above development has been undertaken, schedule the Veteran for a VA examination to evaluate his claim for a left hip disability, to include as secondary to service-connected right knee disability.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records and VA treatment records, the examiner should opine as to the relationship, if any, between the Veteran's service-connected right knee and his left hip.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a left hip disability was either (a) proximately caused by or (b) proximately aggravated by his service-connected right knee disability.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  When the development requested has been completed, the claim should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


